Order entered September 18, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-16-00246-CV

                       DAVID B. MCKINNON, ET AL., Appellants

                                             V.

                            BILL GURLEY, ET AL., Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-13561

                                         ORDER
       Before the Court is appellees’ September 14, 2018 Objection to Appellants’ Untimely

Request for Supplementation of the Record. We construe appellant’s document as a motion to

strike the supplemental clerk’s record filed on September 12, 2018. We DENY the motion.


                                                   /s/   ADA BROWN
                                                         JUSTICE